Citation Nr: 0420812	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  98-19 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement of an increased rating for postoperative 
residuals of a torn left medial meniscus, currently evaluated 
as 10 percent disabling to include a separate compensable 
rating for limitation of motion.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from February 1971 to 
February 1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) that continued a 
disability rating of 10 percent for postoperative residuals 
of a torn left medial meniscus.

Following an adverse decision by the Board in January 2001, 
this case was appealed to the United States Court of Appeals 
for Veterans Claims, which remanded the case for further 
development in August 2002.  The Board undertook that 
development, as then authorized under 38 C.F.R. § 19.9(a)(2) 
(2002).  However, that regulation was struck down by the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board accordingly 
remanded the case to RO for the required development.  The 
development has been accomplished, and the case has been 
returned to the Board for appellate review.

Appellant testified before the undersigned Veterans Law Judge 
in a Travel Board hearing in November 2000.  A transcript of 
that hearing has been associated with the file.

Appellant submitted a letter to VA in May 2003 stating that 
he wants service connection for depression as a secondary 
condition to his left knee disability.  Appellant submitted a 
letter to VA in February 2004 stating that he also wants 
service connection for left hip and back conditions as 
secondary to his left knee disability.  Those issues are 
referred to RO for development and initial adjudication.

In view of the positive action taken below, the issue has 
been recharacterized on the title page to include 
consideration of a separate compensable rating for limitation 
of motion of the knee, separate from the 10 percent assigned 
for cartilage removal.


FINDINGS OF FACT

1.  Postoperative residuals of appellant's torn left medial 
meniscus are currently manifested by slight atrophy of the 
muscles around the knee, complaints of pain, and symptomatic 
findings of cartilage removal.

2.  Appellant's left knee flexion is limited by pain to 115 
degrees.  There is arthritis in the knee with crepitus.


CONCLUSION OF LAW

The criteria for increased rating of 20 percent, but not 
more, for postoperative residuals of a torn left medial 
meniscus with limitation of motion have been met.  This is 
determined to be based on a 10 percent rating for cartilage 
removal and a separate 10 percent rating for postoperative 
arthritis with limitation of motion.  Compensable limitation 
of motion is not shown.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 4.71(a), 
Diagnostic Code 5257, 5259, 5260-5261-5010-5003 (2003); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, an initial for service connection of a 
left knee condition was received in October 1974.  The 
original rating decision of November 1974 (granting service 
connection at 0 percent disability) and subsequent rating 
decisions of June 1989 (increasing disability to 10 percent) 
and June 1998 (continuing the 10 percent rating), the 
Statement of the Case (SOC) in November 1998, and 
Supplementary Statements of the Case (SSOC) in June 1999 and 
January 2004 all listed the evidence on file that had been 
considered in formulation of the decision.  Also, RO sent 
appellant a duty-to-assist letter in March 2003 during the 
pendancy of this appeal.    

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating as well as appellate 
procedures. The Board is aware of no additional outstanding 
evidence that would be relevant to the issue service 
connection, and in fact appellant informed VA in writing in 
November 2002 and that he has no more evidence to submit.  
The Board also notes that this is a claim for increased 
rating; such claims tend to rely less heavily on evidence 
submitted by the claimant than is the case in claims for 
service connection.  The Board therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and VA treatment records, as well as records from several 
private physicians.  RO also obtained employment records from 
appellant's most recent employer in regard to the impact of 
appellant's service connected disability on his industrial 
capacity.  Appellant was afforded VA medical examinations in 
June 1998 and April 2003 in specific regard to his claim for 
increased disability rating.  Appellant was afforded a 
hearing before the Decision Review Officer in January 1999 
and before the Travel Board in November 2000 in which to 
present evidence and arguments in support of his claim.  The 
Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  Appellant informed VA in writing 
in October 2003 that he wants his claim to be adjudicated by 
the Board without further development.  The Board will 
accordingly adjudicate the issue, since doing so poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Factual Background

Appellant's service medical records are on file.  These show 
that appellant underwent a left medial meniscectomy in 1972.  
Appellant's separation physical in 1974 noted the presence of 
a surgical scar on the left knee but recorded that the knee 
had good stability, no laxity, and full range of motion at 
time of discharge.

Appellant submitted a claim for service connection in October 
1974 shortly after his discharge.  Service connection was 
granted, but at a noncompensable rate based on appellant's 
separation physical examination.  Appellant did not appeal 
the rating.

Appellant submitted a claim for increased rating in January 
1989.  Appellant asserted that his knee condition had 
worsened since the original rating and had become extremely 
painful.  Appellant submitted a supporting letter dated 
August 1988 by Dr. W.P.M., asserting that appellant had 
complained of worsening symptoms including pain.  Dr. 
W.P.M.'s examination did revealed 1+ medial laxity and rotary 
instability of the left knee, although there was no observed 
abnormality of stance or gait, no effusion, no crepitus, and 
no evidence of degenerative arthritis.

Appellant underwent a VA X-ray in March 1989, which was 
negative for fracture, dislocation, or bony abnormality.  
Appellant underwent a VA medical examination in April 1989; 
the examiner noted the presence of a surgical scar.  The 
examiner noted that the knees were not swollen.  Pain was 
present on pressing the left patella.  The left knee has full 
range of motion without real pain, but discomfort was 
present.  Crepitus was present on palpation.  Appellant 
complained of constant pain and increased (weekly) instances 
of locking of the knee.  The examiner diagnosed medial 
instability of the left knee.

Based upon the April 1989 VA medical examination, RO issued a 
rating decision in June 1989 increasing the rating from 0 
percent to 10 percent disabling.  The rating was assigned 
under Diagnostic Code 5259 for symptomatic semilunar 
cartilage removal.  This is the maximum schedular rating for 
assignment under this code.  It was noted that there was some 
medial and rotary instability with slight muscle atrophy, but 
with a full range of motion.

Appellant submitted the instant request for increased rating 
in February 1998.  He underwent a VA X-ray in June 1998, 
which reported that bony and soft tissue structures of the 
left knee appeared to be normal.  Appellant underwent a VA 
medical examination in June 1998,during which appellant 
complained of increasing pain and stiffness.  The examiner 
observed that appellant appeared to favor the left knee 
slightly on ambulation.  There was no effusion.  There was 
crepitus on movement of the joint.   Appellant complained of 
stiffness through the full range of motion of the knee, but 
there was no functional limitation of range of motion due to 
pain.  Appellant was able to flex the nee from 0 to 140 
degrees.  There was no ligament laxity.  Based upon the 
report of the VA medical examination, RO issued a rating 
decision in June 1989 continuing the 10 percent rating.

Appellant had VA X-rays in June 1998 and September 1998; 
these reported normal appearance of bony and soft tissue 
structures.  

Appellant had a VA arthroscopy in December 1998 that 
identified no bone, joint, or soft tissue abnormalities.  

Appellant had a VA MRI in December 1998 that revealed a 
distention of the joint space and found that the medial 
meniscus was slightly attenuated but unremarkable.  The MRI 
impression was mild patellar chondromalacia but no meniscal 
or ligamentous injury.  

A VA outpatient note in December 1998 shows that appellant 
complained of constant pain, and complained that his left 
knee was stiffer than the right.  Examination found normal 
size and shape, no effusion, range of motion 0 to 145 
degrees, and negative Lachman's.  The physician noted the X-
ray and MRI reports and recorded an impression of 
degenerative changes in the left knee.

Appellant's attorney submitted a formal appeal in December 
1998, asserting that VA should have considered separate 
ratable disabilities for arthritis crepitus and arthroditis 
as well as limited range of motion.  The appeal also asserted 
that extraschedular rating is appropriate due to marked 
interference with employment.

Appellant testified in a hearing at the RO in January 1999.  
Appellant testified that he was currently employed as a 
gasoline truck driver (T2-3).  Appellant testified that his 
left knee condition inhibited his work because he limped and 
walked slowly (T3-5).  Appellant's condition also made it 
difficult to work the clutch pedal of his truck (T5).  
Appellant testified that he had turned down trucking jobs, 
although he was afraid to identify the reason to his employer 
(T6).  Appellant could not walk up and down stairs, walk on 
uneven ground, walk up hills, or climb into large trucks 
(T7).  Appellant could not crawl, crouch, kneel, or stoop 
without pain (T7).  Appellant's pain was so severe that he 
did not want to engage in family activities (T9).  Appellant 
had to be careful not to perform quick movements, since doing 
so caused pain (T10).  Appellant experienced swelling and 
crepitus (T11).  Jumping in and out of his truck caused pain 
to build up throughout the day (T12).  Physicians did not 
impose limitations on appellant's activities (T13).  
Appellant was unable to play with his children because it 
could have caused him to become injured and unable to work 
(T14).  Appellant took pain medication (T15).  

Appellant's attorney submitted another formal appeal in March 
1999, asserting that separate rating for arthritis is 
required.  The appeal also asserts that RO did not consider 
rating for the factor of pain, and that RO did not consider 
extraschedular rating.

A VA outpatient note from July 2000 shows appellant 
complained of left knee pain, especially with prolonged 
sitting.  Examination showed full range of motion for the 
knee joint, moderate crepitation, and no edema.

Appellant testified before the Travel Board in November 2000.  
Appellant testified that his left knee pain had become worse 
in the last several years (T2).  Appellant was a trucker at 
the time of his testimony (T2).  Appellant's left knee 
condition made it difficult to operate his clutch pedal 
safely, especially in the mountains (T3).  Appellant missed 
three days of work per month due to his knee condition (T3).  
Appellant used a cane, but declined to use a knee brace (T4-
5).  Appellant's knee pain was aggravated by carrying weight 
(T6).  Appellant's knee pain could go as high as 8 to 10 on a 
10-point scale (T6).  Medication did not provide much pain 
relief; the only real relief was to take the weight off the 
knee (T6).  Oral pain medication upset appellant's stomach 
(T7).  Appellant's knee did not swell badly, and he had not 
had to have the knee drained since the surgery (T8).  
Crepitus was daily and ongoing (T8).  Appellant's knee could 
unlock and buckle unexpectedly, causing him to fall (T9).  
Appellant had to be careful not to bump his knee while 
walking around (T9).  Appellant was unable to play with his 
children or perform household chores (T10-12).  Appellant 
missed work on an average of three days per month due to his 
knee condition (T19).  

The Board issued a decision in January 2001 continuing the 10 
percent disability.  The Board found that appellant's left 
knee disorder was manifested by pain and crepitus but not by 
limitation of motion or instability.  The Board's decision 
also found that extraschedular rating was not appropriate.  
At that time there was no clinical evidence of limitation of 
motion.

A VA outpatient note of January 2001 shows appellant 
complained of severe left knee pain.  Appellant reported that 
his knee was increasingly less stable, and would frequently 
buckle and would also lock up with prolonged sitting.  
Appellant reported that he had become depressed and 
irritable, and had experienced sleeping problems, fatigue, 
and dietary problems.  

Appellant submitted a letter to VA in July 2002 stating that 
he is no longer able to work due to a heart condition 
unrelated to his knee condition.  This is substantiated by a 
VA cardiology letter dated April 2002.

The United States Court for Veterans Appeals (Court) remanded 
the claim back to VA in August 2002, directing VA to pursue 
employment records that would substantiate the amount of time 
appellant missed work due to his disability.

VA received a letter from appellant's former employer dated 
March 2003 confirming that appellant had ceased work due to a 
medical condition unrelated to his knee condition.  While 
appellant was still employed, his knee condition caused him 
to miss approximately 4 to 6 loads per month.

Appellant underwent a VA X-ray in April 2003, which shows 
very minimal marginal spurring of the left knee, without 
definite joint effusion.

Appellant underwent a VA medical examination in April 2003.  
The examiner reviewed the C-file prior to the examination.  
Appellant reported that he is now 100 percent disabled due to 
an unrelated condition, and that his knee has improved since 
he stopped working.  Walking or standing for long periods 
still aggravates symptoms, and appellant carries a cane on 
such occasions.  Pain is also aggravated by running, jumping, 
or fast walking.   Appellant must negotiate stairs very 
carefully.  Appellant may experience hyperextension of the 
knee while walking, for no apparent reason.  Appellant did 
not describe patellar dislocation, subluxation, or frank 
instability.

On physical examination, appellant was observed to ambulate 
with a very mild left antalgic gait.  Appellant's range of 
motion was 115 degrees flexion without pain and 0 degrees of 
extension; appellant could flex to 120 degrees, but with 
pain.  There was mild patellofemoral crepitance with left 
knee flexion and extension.  Appellant evinced positive 
apprehension with patellofemoral compression on the left.  
There was no effusion.  The examiner noted that the X-ray 
showed very mild arthritic changes.  The diagnosis was joint 
changes of the femoral, tibial, and patellofemoral joints 
with minimal physical impairment.  The primary functional 
limitation would be elimination of motions such as knee 
bends, squatting, and stooping.


III.  Analysis

Generally, disability ratings are determined by evaluating 
the extent to which a veteran's service-connected 
disabilities affect his or her ability to function under the 
ordinary conditions of life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the VA Rating Schedule.  See 38 U.S.C.A. § 1155 
(West 2002) and 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  The VA 
Rating Schedule applies unless there are exceptional or 
unusual circumstances that would render application of the 
schedule impractical.  38 C.F.R. § 3.321.  Schedular rating 
itself is recognition that a claimant's industrial capacity 
is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 

In considering the severity of a disability, it is essential 
to trace the entire medical history of the veteran so that a 
rating may accurately reflect the elements of a disability 
present.  38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  However, while regulations require 
review of the entire recorded history by the adjudicator to 
ensure a more accurate evaluation, they do not give past 
medical reports precedence over the current medical findings; 
where an increase in the disability rating is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability ratings are assigned according to diagnostic codes 
found in 38 C.F.R. Part 4 (2003).  The assignment of a 
particular diagnostic code is dependent on the facts of a 
particular claim.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  In reviewing a claim for a higher rating, VA must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  Where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower value will be assigned.  38 C.F.R. § 4.7 (2003).  

In this case, it is the conclusion of the undersigned that 
the April 2003 VA medical examination is provides a basis for 
an increased rating.  Review of the record reveals that the 
initial 10 percent rating was assigned in this case under 
Code 5259 for symptomatic cartilage removal.  At the time 
that rating was assigned, there was noted to be some slight 
instability with muscle atrophy and a full range of motion.  
These presumably were considered as the symptomatic post-
surgical residuals.

During the initial part of this appeal period, essentially 
similar findings were on file.  Clinical findings have, in 
fact, revealed fewer findings of instability than in the 
past, but the muscles have continued to be described as 
slightly smaller on the left than the right.  Also, there are 
clinical records of continued complaints of pain in the 
records during the appeal period, but findings, until 
recently were of a full range of motion.

More recently, examination findings have, along with the 
slight muscle atrophy and pain revealed limitation of motion.  
Specifically, flexion is limited to 115 degrees or 120 
degrees with pain.  Moreover, arthritic changes, which the 
Board takes to be in part due to the surgery have been found.  
The arthritis and limitation of motion warrants a separate 10 
percent rating under Codes 5010-5003.  There is, however, no 
basis for a higher rating as the limitation set forth in 
Codes 5260 and 5261 are not shown.  As noted, the 10 percent 
rating for Code 5259 is the maximum schedular rating.

Appellant's left knee disability is rated as a 
musculoskeletal disability of the knee and leg under 38 
C.F.R. § 4.71a (2003).   Diagnostic Code 5256 (ankylosis of 
knee) is not for application because appellant has not been 
diagnosed with ankylosis.  Diagnostic Code 5258 (dislocation 
of semilunar cartilage) is not for application because the VA 
medical examination specifically found no evidence of 
dislocation.  Diagnostic Codes 5262 (impairment or nonunion 
of fibula and tibia) and Diagnostic Code 5263 (genu 
recurvatum) are not for application because appellant has not 
been diagnosed with either of those conditions.  

Diagnostic codes for potential application are Diagnostic 
Code 5257 (other impairment of the knee), Diagnostic Code 
5259 (removal of semilunar cartilage), Diagnostic Code 5260 
(limitation of flexion of leg), and Diagnostic Code 5261 
(limitation of extension of leg). 

Diagnostic Code 5257 (other impairment of knee) provides for 
a disability rating of 10 percent for "slight" disability, 
for a rating of 20 percent for a "moderate" disability, and 
for a rating of 30 percent for "severe" disability.  The VA 
medical examiner diagnosed "minimal physical impairment" 
which more closely approximates "slight" disability, 
appellant's current level, than "moderate" disability, the 
next higher level.  Increased rating is accordingly not 
appropriate under this diagnosis code.  Application of 
regulations regarding pain to this diagnostic code are 
discussed below.

Application of Diagnostic Code 5259 (removal of semilunar 
cartilage) does not benefit appellant because there is no 
provision for a rating higher than 10 percent.

Diagnostic Code 5260 (limitation of flexion of leg) does not 
provide compensation unless flexion is limited to 45 degrees 
or less.  The VA examination showed flexion in the left knee 
to 115 degrees without pain, and to 120 degrees with pain.  
Since appellant is able to flex without pain past the point 
at which compensation becomes payable, application of this 
diagnostic code does not benefit appellant.   

Diagnostic Code 5261 does not provide compensation unless 
extension is limited to 10 degrees or more.  The VA 
examination showed no limitation of extension, so application 
of this diagnostic code does not benefit appellant.

As noted above, the undersigned considers the arthritis in 
the left knee to be a pos-surgical residual.  With the 
limitation of motion, a separate 10 percent rating is for 
assignment.  As noted above, there is not basis for further 
increase.

Put another way, if an alternative code were used, the muscle 
atrophy, pain and limitation of motion might be considered 
commensurate with moderate knee impairment.  As noted, there 
is no basis for a rating based on instability as there are no 
current findings of significant instability.  The same 
symptoms cannot be evaluated under separate codes.  38 C.F.R. 
§ 4.14.  Thus there is no basis for a further increase here.

The Board also considered whether appellant is entitled to 
extraschedular rating.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1.  In exceptional cases, where the evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned commensurate 
with the veteran's average earning impairment due to the 
service-connected disorder.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  The criteria for extraschedular evaluation 
are that there is a marked interference with employment, or 
frequent periods of hospitalization, rendering impractical 
the application of the regular rating schedule.  38 C.F.R. § 
3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  In 
this case, there is no evidence that appellant's left knee 
disability has resulted in frequent periods of 
hospitalization.  The evidence does not show that the left 
knee disability markedly interferes with appellant's 
employability, since appellant in fact is unemployable due to 
an unrelated heart condition.  The Board accordingly finds 
that the regular schedular standards address the 
symptomatology shown.


ORDER

An increased rating of 20 percent, but no more, for service-
connected left knee disability is granted, subject to 
applicable regulatory criteria governing payment of monetary 
awards.  This is determined as a 10 percent rating for 
symptomatic cartilage removal, and a separate 10 percent 
rating for post-surgical arthritic changes with limitation of 
motion.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



